DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 108139097, filed on 10/29/2019 in Taiwan.

Oath/Declaration
The oath/declaration filed on 08/04/2020 is acceptable.

Claim Objections
Claims 1-4, 5-10 and 11-16 are objected to because of the following informalities: in claim 1, line 8, in the claims 5 and 11, line 11, “the second side wall comprises a second,” should correct as – the second side wall comprises a second step, --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. [US 5,438,482].
Regarding claim 1, Nakamura et al., disclose a fixing structure (figures 1-5) comprising:
a lower cover (72, figures 1-2 and 5), wherein the lower cover comprises a first bottom plate (a central bottom plate of the lower cover 72, figures 1-2 and 5) and a first side wall (a vertical portion extending therefrom the first bottom plate, figures 1-2 and 5), the first side wall surrounds an edge of the first bottom plate, the first side wall comprises a first step (figures 1-2 and 5), the first step is disposed at an end of the first side wall away from the first bottom plate, the first step comprises a first protrusion (figures 1-2 and 5) and a first recess (figures 1-2 and 5), the first recess is adjacent to the first protrusion;
an upper cover (84, figures 1-2 and 5), wherein the upper cover comprises a second bottom plate (a central top plate of the upper cover 84, figures 1-2 and 5) and a second side wall (a vertical portion extending therefrom the second top plate of the upper cover 84, figures 1-2 and 5), the second side wall surrounds an edge of the second bottom plate, the second side wall comprises “a second”, the second step is disposed at an end of the second side wall away from the second bottom plate, the second step comprises a second protrusion (figures 2 and 5) and a second recess (figures 2 and 5); and
wherein the first step is detachably engaged with the second step, the second protrusion is received in the first recess (figures 2 and 5).
Regarding claim 2, Nakamura et al., disclose wherein the upper cover is engaged with the lower cover to form an accommodating cavity (figures 2 and 5), the second protrusion is adjacent to the accommodating cavity, the fixing structure further comprises a 
Regarding claim 3, Nakamura et al., further disclose wherein the lower cover (72, figures 1-2 and 5) further comprises at least one positioning post (80, figures 1-2), at least one positioning post extends from the first bottom plate toward the second bottom plate (80, figures 1-2).
Regarding claim 5, Nakamura et al., disclose a remote control device (figures 1-5) comprising:
a function board (62, figures 1-2 and 5);
a fixing structure (figures 1-5) comprising:
a lower cover (72, figures 1-2 and 5), wherein the lower cover comprises a first bottom plate (a central bottom plate of the lower cover 72, figures 1-2 and 5) and a first side wall (a vertical portion extending therefrom the first bottom plate, figures 1-2 and 5), the first side wall surrounds an edge of the first bottom plate, the first side wall comprises a first step (figures 1-2 and 5), the first step is disposed at an end of the first side wall away from the first bottom plate, the first step comprises a first protrusion (figures 1-2 and 5) and a first recess (figures 1-2 and 5), the first recess is adjacent to the first protrusion;
an upper cover (84, figures 1-2 and 5), wherein the upper cover comprises a second bottom plate (a central top plate of the upper cover 84, figures 1-2 and 5) and a second side wall (a vertical portion extending therefrom the second top plate of the upper cover 84, figures 1-2 and 5), the second side wall surrounds an edge of the second bottom 
wherein the first step is detachably engaged with the second step, the second protrusion is received in the first recess (figures 2 and 5);
wherein the upper cover is engaged with the lower cover to form an accommodating cavity (figures 2 and 5), the second protrusion is adjacent to the accommodating cavity, the fixing structure further comprises a positioning board (50, figures 1-2 and 5), the positioning board is received in the accommodating cavity, the positioning board contacts and resists the second side wall (50, figure 2 and 4, figure 5), the positioning board is disposed between the second bottom plate and the second step (50, figures 2 and 5); and
wherein the function board (62, figure 2 and/or 6, figure 5) is disposed in the accommodating cavity, the function board is disposed between the positioning board (50, figure 2 and/or 4, figure 5) and the lower cover (72, figures 2 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., in view of Wang et al. [US 7,394,661].
Regarding claim 4, Nakamura et al., disclose the claimed invention except for wherein the positioning board comprises at least one first positioning groove, the first positioning groove extends from the positioning board toward the first bottom plate, at least part of at least one positioning post is received in the first positioning groove and engaged with the first positioning groove.
	Wang et al., disclose a fixing structure (532 & 512 and/or 534&514, figure 5), wherein the fixing structure comprises at least one positioning post (512 or 514, figure 5) being extended therefrom a bottom member (508, figure 5) and at least one positioning groove (532 or 534, figure 5) being extended from a top member (506, figure 5), wherein the at least one positioning post is cooperated with its corresponding positioning groove (532 & 512 and/or 534&514, figure 5).
	It would have been to one of ordinary skill in the art at the time the invention was made to add the at least one positioning post onto the first bottom plate and the at least one positioning groove on the positioning board of the fixture structure of Nakamura et al., as suggested by Wang et al., for the purpose of securing the positioning board to the lower cover in the electronic device.
 Regarding claim 11, Nakamura et al., disclose a remote control device (figures 1-5) comprising:
a function board (62, figures 1-2 and 5);
a fixing structure (figures 1-5) comprising:

an upper cover (84, figures 1-2 and 5), wherein the upper cover comprises a second bottom plate (a central top plate of the upper cover 84, figures 1-2 and 5) and a second side wall (a vertical portion extending therefrom the second top plate of the upper cover 84, figures 1-2 and 5), the second side wall surrounds an edge of the second bottom plate, the second side wall comprises “a second”, the second step is disposed at an end of the second side wall away from the second bottom plate, the second step comprises a second protrusion (figures 2 and 5) and a second recess (figures 2 and 5); and
wherein the first step is detachably engaged with the second step, the second protrusion is received in the first recess (figures 2 and 5);
wherein the upper cover is engaged with the lower cover to form an accommodating cavity (figures 2 and 5), the second protrusion is adjacent to the accommodating cavity, the fixing structure further comprises a positioning board (50, figures 1-2 and 5), the positioning board is received in the accommodating cavity, the positioning board contacts and resists the second side wall (50, figure 2 and 4, figure 5), the positioning board is disposed between the second bottom plate and the second step (50, figures 2 and 5); and

Nakamura et al., disclose the claimed invention except for wherein the positioning board comprises at least one first positioning groove, the first positioning groove extends from the positioning board toward the first bottom plate, at least part of at least one positioning post is received in the first positioning groove and engaged with the first positioning groove.
	Wang et al., disclose a fixing structure (532 & 512 and/or 534&514, figure 5), wherein the fixing structure comprises at least one positioning post (512 or 514, figure 5) being extended therefrom a bottom member (508, figure 5) and at least one positioning groove (532 or 534, figure 5) being extended from a top member (506, figure 5), wherein the at least one positioning post is cooperated with its corresponding positioning groove (532 & 512 and/or 534&514, figure 5).
	It would have been to one of ordinary skill in the art at the time the invention was made to add the at least one positioning post onto the first bottom plate and the at least one positioning groove on the positioning board of the fixture structure of Nakamura et al., as suggested by Wang et al., for the purpose of securing the positioning board to the lower cover in the electronic device.
Regarding claim 12, Nakamura et al., disclose wherein the function board comprises at least one positioning hole (78, figures 1-2 and 5), the at least one positioning hole penetrates through the function board (78, figures 1-2 and 5).

	Wang et al., disclose a functional circuit board (502, figure 5) disposed within a housing assembly (a lower cover 508 and an upper cover 506, figure 5), wherein the function circuit board comprises a plurality of positioning holes (524, figure 5), the plurality of positioning holes penetrates through the function circuit board, at least one positioning post (512 and/or 514, figure 5) passes through the positioning hole and extends into its corresponding at least one positioning groove (532 and/or 534, figure 5).
It would have been to one of ordinary skill in the art at the time the invention was made to use the fixture design of Wang et al., in the remote device of Nakamura et al., for the purpose of preventing vibration of the functional board in the fixing structure of the control device.
Regarding claim 13, Nakamura et al., in view of Wang et al., disclose at least one positioning bolt (76, figure 2), wherein the lower cover further comprises at least one second positioning groove (80, figure 2), the positioning bolt comprises a first end and a second end (76, figure 2), the first end passes through the positioning hole, the first end is engaged with the second positioning groove, at least part of the positioning bolt is received in the second positioning groove, a maximum width of a cross section of the second end is greater than a minimum width of a cross section of the positioning hole in a direction which is parallel to the function board, the first end and the second end are disposed on opposite sides of the function board (figure 2).
Regarding claim 14, Nakamura et al., in view of Wang et al., disclose wherein the function board is a circuit board (62, figure 2 and/or 6, figure 5), the function board comprises a logic circuit (65, figure 2), a signal transmitting unit, and a control switch, the control switch controls the logic circuit to be in a plurality of working states, the logic circuit controls the signal transmitting unit to send corresponding control signals according to each of the plurality of working states.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.
Regarding claim 6, Nakamura et al., disclose wherein the function board comprises at least one positioning hole (78, figures 1-2 and 5), the at least one positioning hole penetrates through the function board (78, figures 1-2 and 5).
Nakamura et al., disclose wherein the function board comprises a plurality of positioning holes, the plurality of positioning holes penetrates through the function board.
It would have been to one of ordinary skill in the art at the time the invention was made to make a plurality of positioning holes on the functional board of Nakamura et al., for the purpose of preventing vibration of the functional board in the fixing structure of the control device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Regarding claim 7, Nakamura et al., as modified, disclose at least one positioning bolt (76, figure 2), wherein the lower cover further comprises at least one second positioning groove (80, figure 2), the positioning bolt comprises a first end and a second end (76, 
Regarding claim 8, Nakamura et al., as modified, disclose wherein the function board is a circuit board (62, figure 2 and/or 6, figure 5), the function board comprises a logic circuit (65, figure 2), a signal transmitting unit, and a control switch, the control switch controls the logic circuit to be in a plurality of working states, the logic circuit controls the signal transmitting unit to send corresponding control signals according to each of the plurality of working states.

Allowable Subject Matter
Claims 9-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 9 discloses the combination features of “wherein the positioning board and the function board are oppositely arranged, the function board is disposed on a side of the positioning board away from the upper cover, the positioning board comprises a signal transmitting hole, the signal transmitting unit is provided corresponding to the 
The claim 15 discloses the combination features of “wherein the positioning board and the function board are oppositely arranged, the function board is disposed on a side of the positioning board away from the upper cover, the positioning board comprises a signal transmitting hole, the signal transmitting unit is provided corresponding to the signal transmitting hole.”  These features, in conjunction with other features, as claimed in the combination features of the claims 14, 13, 12 and 11, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 16 depends on the allowed claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ito [US 2003/0186570] discloses electronic apparatus having a plurality of connectors for card like devices;
Weber et al. [US 5,920,459] disclose electrical connector housing for circuit board assembly;
Su et al. [US 8,062,054] disclose cable connector assembly with improved structure strength thereof; and
Watanabe [US 6,249,442] discloses structure for mounting two printed circuit boards to one case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG S. BUI/Primary Examiner, 2841                                                                                                                                                                                                        06/09/2021